DocuSign EnyelepeiDy BOE HORE 198 MOHALI PEE RSOTORRSGment 37 Filed 04/22/19 Pagelof2 Page ID #:478
Name and address:
AI LAW
Ahmed Ibrahim (SBN 238739)
4343 Von Karman Avenue, Suite 250
Newport Beach, CA 92660
Ph.: 949.266.1240
Fax: 949.266.1280
E-mail: aibrahim@ailawfirm.com

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

 

Alpha GRP, Inc. dba Red Bull Global Rallycross CASE NUMBER:
2:18-cv-02133-MWE (MRWx)
y PLAINTIFF(S)
Subaru of America, Inc. REQUEST FOR APPROVAL OF
SUBSTITUTION OR WITHDRAWAL
DEFENDANT(S) OF COUNSEL
INSTRUCTIONS

Generally, an attorney may withdraw from representing a party in a case without the Court's permission if another
member of the attorney's firm or agency will continue to represent that party and the withdrawing attorney is not the
only member in good standing of the Bar of this Court representing that party. In that circumstance, the withdrawing
attorney should complete and file a “Notice of Appearance or Withdrawal of Counsel” (Form G-123), instead of this

“Request for Approval of Substitution or Withdrawal of Counsel” (Form G-01).

Notably, however, Court permission for withdrawal or substitution is required if no member of the withdrawing
attorney's firm or agency will remain as counsel of record. In such circumstances, the attorney(s) seeking to withdraw
should complete and file this "Request for Approval of Substitution or Withdrawal of Counsel" (Form G-01), and submit

a proposed "Order on Request for Approval of Substitution or Withdrawal of Counsel" (Form G-01 Order).

If the circumstances surrounding an attorney's withdrawal or request to substitute other counsel are not covered by this
Form G-01, the attorney may instead file a regularly noticed motion supported by a more detailed memorandum of

points and authorities.

SECTION I - WITHDRAWING ATTORNEY

Please complete the following information for the attorney seeking to withdraw (provide the information as it currently

appears on the docket; if the attorney appeared pro hac vice, enter "PHV" in the field for "CA Bar Number"):

Name: Michael J. Avenatti CA Bar Number: 206929

 

Firm or agency: Eagan Avenatti, LLP

 

Address: 520 Newport Center Dr., Suite 1400

 

Telephone Number: 949.706.7000 Fax Number: 949.706.7050

 

 

E-mail: mavenatti@eaganavenatti.com

 

Counsel of record for the following party or parties: Plaintiff

 

 

 

Other members of the same firm or agency also seeking to withdraw:

 

 

 

 

G-01 (06/13) REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF COUNSEL Page 1 of 2
DocuSign Enyeiepe Dy BOE BORIS 198 TA OY AZ PRR RSOMORRSGment 37 Filed 04/22/19 Page 2of2 Page ID #:479

SECTION II - NEW REPRESENTATION

L] No new counsel is necessary. The party or parties represented by the attorney(s) seeking to withdraw will continue
to be represented by another attorney/firm who has already entered an appearance as counsel of record for that
party or parties in this case, and who is a member in good standing of the Bar of this Court.

[_] The party or parties represented by the attorney(s) seeking to withdraw have not retained new counsel and wish to
proceed pro se, as self-represented litigants.

The party or parties represented by the attorney(s) seeking to withdraw have retained the following new counsel,
who is a member in good standing of the Bar of this Court:

Name: Ahmed Ibrahim CA Bar Number: 238739

 

Firm or agency: AI LAW

 

Address: 4343 Von Karman Avenue, Suite 250, Newport Beach, CA 92660

 

Telephone Number: 949.266.1240 Fax Number: 949.266.1280

 

 

E-mail: aibrahim@ailawfirm.com

 

SECTION III_- SIGNATURES

Withdrawing Attorney

I am currently counsel of record in this case, and am identified abovglin Section I as the "Withdrawing Attorney." I have
given notice as required by Local Rule 83-2.3. I hereby request tem I and other attorney(s) listed in Section I be
allowed to withdraw from this case.

  

Date: April 22, 2019 Signature:

 

 

Name: Michael J. Avenatti

 

New Attorney (if applicable)
I have been retained to appear as counsel of record in this case, and my name and contact information are given above in
Section II. Iam a member in good standing of the Bar of this Court.

Boe
Date; April 22, 2019 Signature: =

fF
Name: Ahmed Ibrahim

 

 

 

Party Represented by Withdrawing Attorney
I am currently represented by, or am an authorized representative of a party currently represented by, the Withdrawing
Attorney listed above. I consent to the withdrawal of my current counsel, and to (check if applicable):

substitution of counsel as specified above.

[_] representing myself pro se in this case.

DocuSigned by:
Date: April 22,2019 signature: | AT

Name: Colin Dyne

 

 

 

Title: Authorized Representative of Alpha GRP, Inc.

 

 

G-01 (06/13) REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF COUNSEL Page 2 of 2
